This is an application for leave to appeal from a denial of a writ of habeas corpus. Petitioner was tried and convicted of manslaughter and sentenced to five years in the Maryland Penitentiary. He was represented by counsel duly appointed by the court. He complains that he was "under the impression that he was being held only as a material witness," and not informed of the charge until the day before the trial. He does not allege, however, that his counsel was not appointed in sufficient time to prepare the case for trial. He complains that his counsel did not "have the petitioner's interest at heart" and was incompetent; and that certain witnesses, whose names petitioner gave to the sheriff, were not summoned. But it does not appear that he made any complaint to the court about the lawyer who appeared for him, or sought postponement of the trial. Cf. Loughran v. Warden,192 Md. 719, 725, 64 A.2d 712, 715. We agree with the conclusion of the trial judge that there is no "basis for the contention that he was not given a fair trial or was deprived of his constitutional rights."
Application denied, without costs.
 *Page 1